Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 6, 2015

                                        No. 04-14-00263-CV

                                   In the Interest of H.O., a Child,

                     From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012-EM5-01553
                            Honorable Karen H. Pozza, Judge Presiding


                                           ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice


           The panel has considered appellant’s motion for rehearing, and the motion is DENIED.




                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court